Citation Nr: 0807985	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.  The veteran served during World War II.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By a June 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

In June 2007, this matter was remanded for additional 
evidentiary development.  The case has been returned for 
appellate review.


FINDING OF FACT

After resolving all doubt in the veteran's favor, the left 
ankle disability is related to his active military service.  


CONCLUSION OF LAW

The veteran's left ankle disability is related to his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a left ankle 
disability.  He states that his left ankle was injured during 
service and that it has been painful since service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

At the outset, the Board notes that a diagnosis of mild 
arthritis is of record.  See VA examination dated in October 
2007.  It is also noted that service medical records show 
that the veteran received treatment for a left ankle sprain 
in April 1941, and that he attributes his current disability 
to that in-service injury.  

Thus, the ultimate disposition of this case rests upon 
whether there is competent and credible medical evidence 
etiologically relating the veteran's current disability to 
service.  In this regard, the Board finds that the positive 
and negative evidence is in equipoise, and after resolving 
doubt in the veteran's favor, the Board finds that service 
connection is warranted.  

The service medical records indicate that the veteran 
incurred an injury to his left ankle in April 1941.  The 
records also indicate that the veteran had rheumatic fever of 
his left ankle following that injury.  On separation 
examination, however, the veteran's feet and musculoskeletal 
system were both noted as normal.  

The record then shows that the veteran filed a claim for 
service connection in September 1958.  At that time, the 
veteran submitted numerous lay statements in support of his 
claim.  The veteran's neighbor and coworker indicated that 
the veteran wore ankle support for his swollen ankle after 
service.  

A VA examination report dated in November 1977 does not 
reference a left ankle disorder and the veteran's VA 
outpatient treatment reports are silent in this regard until 
May 1991.  

VA outpatient treatment reports show that in May 1991, the 
veteran reported having pain in his left ankle for the past 
forty years.  Based upon the veteran's history, the veteran's 
left ankle pain was assessed as being due to sequelae of an 
injury suffered during World War II.  June 1991 and September 
1991 medical records also record the veteran's history and 
indicate that the veteran had post-traumatic arthritis of his 
left ankle.  VA outpatient treatment reports thereafter show 
that the veteran experienced increased ankle swelling due to 
his heart disability and recent hip surgery. 

The veteran had a VA examination in October 2007.  The 
examiner reviewed the veteran's claims file and medical 
history.  The examiner then opined that it is more likely 
than not that the veteran injured his left ankle while in the 
service in the mid-1940's.  The examiner then noted that 
documentation was limited though there was a report from the 
early 1990's that the veteran was having problems with his 
left ankle and lower leg and attributed this to his ankle 
injury in the 1940's.  The examiner then noted, in relevant 
part, that "[s]ince [the veteran] does have swelling in both 
of his ankles, it is unlikely that the left ankle injury is 
the sole cause of the swelling.  It is more likely than not 
that other medical problems including high blood pressure are 
related to the bilateral ankle swelling."  (Emphasis added).  

Given the aforementioned positive and negative evidence 
regarding the etiology of the veteran's left ankle 
disability, the Board finds that the benefit of the doubt 
doctrine is for application.  Although the separation 
examination is normal, the service medical records show that 
the veteran sustained a left ankle injury during service.  
Additionally, post service, the veteran is competent to 
report that he has had pain in his ankle since service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
supporting lay statements received in 1958 are of note, 
despite the absence of medical reports during this time, as 
well.  Finally, the post-service medical reports attributing 
the veteran's disability to service, and/or not ruling it 
out, are also of note.  In 1991, the assessment was left 
ankle pain due to sequelae of an injury during the war in the 
1940s.  The Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history given by the veteran.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  In addition, in October 2007, the VA 
examiner did not definitely state that the veteran's left 
ankle disability was not attributable to service.  Rather, 
the examiner opined that it is unlikely that the left ankle 
injury is the sole cause of the swelling.  Thus, the benefit 
of the doubt is given to the veteran in this regard.  Based 
on the aforementioned, the Board finds that the credible and 
competent evidence of record is in equipoise as to whether 
the veteran's current left ankle disability is related to 
service.  

Given the aforementioned reasoning, the Board finds that the 
requirements for entitlement to service connection for a left 
ankle disability are met.  The appeal is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and not 
prejudicial to the veteran.  


ORDER

Service connection for a left ankle disability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


